DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

	This Office Action is in response to the Patent Trial and Appeal Board decision of December 8, 2020.  Claims 3-5, 8-10, 12-14, and 16 are currently pending and are allowable.

This Application is a national phase application under 35 U.S.C. §371 of International Application No. PCT/US2013/030631, filed March 13, 2013, which claims priority to U.S. Provisional Application No. 61/609937, filed March 13, 2012.



Withdrawal of Rejections:


	The rejection of claims 3-5, 14, and 16 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more, is withdrawn. 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: in view of the decision of the Patent Trial and Appeal Board decision of December 8, 2020, the claims are deemed to be allowable.


Conclusion

Claims 3-5, 8-10, 12-14, and 16 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653